J-S16043-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                       Appellee                :
                v.                             :
                                               :
    PAUL GREGORY SHIMP                         :
                                               :
                       Appellant               :      No. 1313 MDA 2017
                                               :


                  Appeal from the PCRA Order August 25, 2017
                in the Court of Common Pleas of Dauphin County
               Criminal Division at No.: CP-22-CR-0002040-2014


BEFORE:      BOWES, J., MURRAY, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                                   FILED MAY 21, 2018

       Appellant, Paul Gregory Shimp, appeals, pro se, from the order of

August 25, 2017,1 dismissing as untimely his first petition filed pursuant to

the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.




____________________________________________


1 On July 6, 2017, the PCRA court entered its Rule 907 notice of intent to
dismiss and advised Appellant of his opportunity to respond within 20 days.
On August 21, 2017, Appellant filed a pro se notice of appeal to this Court.
The PCRA court entered its final order dismissing Appellant’s pro se petition
on August 25, 2017. Although Appellant’s notice of appeal was premature
when filed, we will regard this appeal as timely. See Pa.R.A.P. 905(a)(5) (“A
notice of appeal filed after the announcement of a determination but before
the entry of an appealable order shall be treated as filed after such entry and
on the day thereof.”); see also Commonwealth v. Swartzfager, 59 A.3d
616, 618 n.3 (Pa. Super. 2012) (accepting premature notice of appeal filed
after entry of Rule 907 notice but before final order dismissing PCRA petition).
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S16043-18


       We take the underlying facts and procedural history in this matter from

the PCRA court’s November 7, 2017 opinion and our independent review of

the certified record.

             On March 11, 2015, [Appellant] plead [sic] guilty to [t]heft
       by [u]nlawful [t]aking, and agreed to enter the Dauphin County
       Veteran’s Court Program for a thirty-six (36) month intermediate
       punishment sentence. [Appellant] was represented by Kristen
       Weisenberger, Esquire.

              [Appellant], through counsel, filed a [m]otion to [w]ithdraw
       [g]uilty [p]lea and [w]ithdraw as [c]ounsel on March 26, 2015.
       The [m]otion to [w]ithdraw [g]uilty [p]lea was denied by the
       Honorable Bruce F. Bratton, now retired. [Appellant did not file a
       direct appeal].

             On May 17, 2016, [Appellant] incurred new charges at
       Docket Number CP-22-CR-3439-2016. As a result, the court
       conducted a revocation hearing in Veteran’s Court on August 19,
       2016. Former Judge Bratton revoked [Appellant’s] intermediate
       punishment, and re-sentenced him to twenty-four (24) months of
       probation concurrent with his sentence on Docket Number CP-22-
       CR-3439-2016. [Appellant] did not file a direct appeal.

             Appellant filed his first pro se PCRA petition on December 2,
       2016. [The PCRA petition challenged only the original March 11,
       2015 guilty plea, it did not challenge the revocation proceedings].
       Jonathan W. Crisp, Esquire was appointed by [the PCRA c]ourt to
       represent [Appellant] on his PCRA.           On January 23, 2017,
       [Appellant] filed a motion requesting to proceed pro se throughout
       the PCRA proceedings. [The PCRA c]ourt conducted a Grazier[2]
       hearing via video conference on April 7, 2017, wherein [Appellant]
       again stated his intention to proceed pro se. At the conclusion of
       the hearing, [the PCRA c]ourt granted his request and permitted
       him leave to proceed pro se, as well as his request to amend his
       PCRA petition. [On April 13, 2017, Appellant filed an amended
       PCRA petition].      On July 6, 2017, [the PCRA c]ourt gave
       [Appellant] notice of [its] intent to dismiss his PCRA petition. [See
       Pennsylvania Rule of Criminal Procedure 907(1)]. [Appellant]
____________________________________________


2   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

                                           -2-
J-S16043-18


      filed a response on July 20, 2017. [The PCRA c]ourt subsequently
      dismissed his PCRA petition on August [25], 2017. [Appellant]
      filed a timely [n]otice of [a]ppeal on August 21, 2017. On October
      3, 2017, [Appellant] was directed to file a concise statement of
      errors complained of on appeal.          [See Pa.R.A.P. 1925(b).
      Appellant filed a timely Rule 1925(b) statement on October 27,
      2017. See id. On November 7, 2017, the PCRA court filed an
      opinion. See Pa.R.A.P. 1925(a)].

(Trial Court Opinion, 11/07/17, at 1-2) (footnotes omitted).

      On appeal, Appellant raises the following questions for this Court’s

review.

      I.    Did the P.C.R.A. [c]ourt err in dismissing [Appellant’s]
      [PCRA] [p]etition without a hearing when [c]ounsel, Kristen
      Weisenberger, Esq. rendered ineffective assistance of [c]ounsel
      for failing to adequately prepare a defense which compelled
      [Appellant] to enter into an involuntary, unknowing, and
      [un]intelligent plea bargain?

      II.    Did the P.C.R.A. [c]ourt err in dismissing [Appellant’s]
      [PCRA] [p]etition without a hearing when [c]ounsel, Kristen
      Weisenberger, Esq. rendered ineffective assistance of [c]ounsel
      for failing to properly object to the defective guilty plea colloquy?

(Appellant’s Brief, at 4).

      Our standard of review for an order denying PCRA relief is well-settled:

             This Court’s standard of review regarding a PCRA court’s
      order is whether the determination of the PCRA court is supported
      by the evidence of record and is free of legal error. Great
      deference is granted to the findings of the PCRA court, and these
      findings will not be disturbed unless they have no support in the
      certified record.

Commonwealth v. Carter, 21 A.3d 680, 682 (Pa. Super. 2011) (citations

and quotation marks omitted). However, “if a PCRA [p]etition is untimely, a




                                      -3-
J-S16043-18


trial court has no jurisdiction to entertain the petition.” Commonwealth v.

Hutchins, 760 A.2d 50, 53 (Pa. Super. 2000) (citations omitted).

        Here, Appellant filed his PCRA petition on December 2, 2016. The PCRA

provides that “[a]ny petition under this subchapter, including a second or

subsequent petition, shall be filed within one year of the date the judgment

becomes final[.]”       42 Pa.C.S.A. § 9545(b)(1).       Appellant’s judgment of

sentence became final on April 10, 2015, thirty days after the trial court

imposed sentence and Appellant did not file a direct appeal with this Court.

See id.; Pa.R.A.P. 903(a). Therefore, Appellant had one year, until April 11,

2016,3 to file a timely PCRA petition. Because Appellant did not file his petition

until December 2, 2016, the petition is facially untimely. Thus, he must plead

and prove that he falls under one of the exceptions at Section 9545(b) of the

PCRA. See 42 Pa.C.S.A. § 9545(b)(1).

        Section 9545 provides that the court can still consider an untimely

petition where the petitioner successfully proves that:

               (i) the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States;

              (ii) the facts upon which the claim is predicated were
        unknown to the petitioner and could not have been ascertained by
        the exercise of due diligence; or

             (iii) the right asserted is a constitutional right that was
        recognized by the Supreme Court of the United States or the
____________________________________________


3   April 10, 2016, was a Sunday.

                                           -4-
J-S16043-18


       Supreme Court of Pennsylvania after the time period provided in
       this section and has been held by that court to apply retroactively.

Id.   Further, a petitioner who wishes to invoke any of the above exceptions

must file the petition “within [sixty] days of the date the claim could have

been presented.” Id. at § 9545(b)(2). The Pennsylvania Supreme Court has

repeatedly stated that it is an appellant’s burden to plead and prove that one

of the above-enumerated exceptions applies. See, e.g., Commonwealth v.

Abu-Jamal, 941 A.2d 1263, 1268 (Pa. 2008), cert. denied, 555 U.S. 916

(2008).

       Here, Appellant does not argue or even mention any of the above-listed

exceptions. Instead, he argues that he received ineffective assistance of plea

counsel. (See Appellant’s Brief, at 8-15).4

       Accordingly, because Appellant failed to plead and prove that his petition

falls within one of the enumerated exceptions to the PCRA time-bar, it is

untimely.     Thus, the PCRA court properly dismissed it.       We are without

jurisdiction to consider the merits of his appeal.




____________________________________________


4 We note that this Court has long held that an appellant does not present an
exception to the time-bar by claiming ineffective assistance of counsel. See
Commonwealth v. Davis, 816 A.2d 1129, 1135 (Pa. Super. 2003), appeal
denied, 839 A.2d 351 (Pa. 2003) (“[A]ttempts to utilize ineffective assistance
of counsel claims as a means of escaping the jurisdictional time requirements
for filing a PCRA petition have been regularly rejected by our courts.”)
(citations omitted).

                                           -5-
J-S16043-18


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/21/2018




                          -6-